           Case 2:21-cr-00006-KJD-EJY Document 18 Filed 02/08/21 Page 1 of 1




1                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
2

3    UNITED STATES OF AMERICA,                      Case No. 2:21-cr-00006-KJD-EJY ----

4                  Plaintiff,                       Order Unsealing Case

5          v.

6    ARMANDO MARIONI-CAMUNEZ,
       aka “Armando Villa-Aguilar,”
7
       aka “Luis Rodriguez-Marioni,”
8      aka “Armondo Villa Torres,”
       aka “Armondo Camunez.”
9      aka “Abel David Flores,”
       aka “Luis Fermando Hernandez-Romero,”
10     aka “Armando Marione,”
       aka “Armondo Marione,”
11
       aka “Armando Marione-Camunez,”
12     aka “Armando Rodriguez Salazar,”
       aka “Armando Arma Rodriguez-Salazar,”
13
                          Defendant.
14

15         Upon consideration and review of the Government’s motion:

16         IT IS HEREBY ORDERED that the above-captioned matter, United States of America

17   v. Armando Marioni-Camunez, is unsealed.

18         DATED this ______
                       8th day of February, 2021.

19                                                  By the Court:

20
                                                    ____________________________
21                                                  Honorable Kent J. Dawson
                                                    United States District Judge
22

23

24


                                                3
